DETAILED ACTION
This office action is an amendment filed on 09/22/2022.
Response to Amendment
1.	Claims 4-5 have been amended.
2.	Claim 6 has been added. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In response to claims 4-6, 
Claim limitations “management circuitry configured to perform communication with the base station (claim 4, line 5)” and “management circuitry is disposed on an upper level of the base station to notify the base station (claim 4, lines 10-11)”, “A base station configured to perform communication with a communication terminal and management circuitry (claim 5, line 1-2)”, “the base station is notifies of cell overlaid relations from the management circuitry disposed on an upper level of the base station (claim 5, lines 6-7)” and “the base station is notified of cell overlaid relation from the management circuitry disposed on an upper level of the base station (claim 6, lines 7-8)” are rejected under 35 U.S.C 112 (a) or Pre-AIA  35 U.S.C. 112, first paragraph, because the fail to satisfy an adequate written description and/or sufficiently describing the structure in the specification, original disclosure contained in the summary, original claims, abstract, and drawings such that one of ordinary skill in the art would recognize what structure performs the claimed function. The applicant describes in paragraph 65 about using RRC connection with management, in paragraph 68 about using a mobility management entity (MME), in paragraph 83 about using mobility management of idle state and tracking areas list management, and in paragraph 570 about using a MME or a connected control (management) node. The applicant also describes on paragraph 3 about using a circuit switching procedure. The applicant failed to describe a “management circuitry” performs the claimed functionalities of claims 4-6. Therefore, these claimed limitations contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, and fail to comply with the written description requirement. Applicant may
 	(1) Amend the written description of the specification such that it clearly recites what structure, material or acts to perform the claimed function without introducing any new matter. If applicant is of the opinion that the written description of the specification already discloses the corresponding structure so that one of ordinary skill in the art would recognize what structure, performs the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it clearly recites the corresponding structure for performing the claimed function and links or associates the structure to the claimed function, without introducing any new matter; or
(b) Stating on the record what the corresponding structure, which is implicitly or inherently sets forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181; or
(c) re-amending the claims without amending any new subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/ Examiner, Art Unit 2466     

/DIANE L LO/Primary Examiner, Art Unit 2466